Citation Nr: 1444256	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for laceration of the right middle and ring fingers.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran testified before the undersigned at the RO in Houston.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The issues of entitlement to a compensable rating for laceration of the right middle and ring fingers, and entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his July 2014 Board hearing, the Veteran withdrew his appeal for entitlement to service connection for PTSD.

2. At his July 2014 Board hearing, the Veteran withdrew his appeal for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for PTSD, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hypertension, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his July 2014 Board hearing, the Veteran stated that he wished to withdraw his appeal as to the issues of entitlement to service connection for PTSD and hypertension. Thus, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for PTSD and hypertension they are dismissed.


ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for hypertension is dismissed.


REMAND

Regarding his claim for an increased rating, the Veteran was last afforded a VA examination to determine the severity of his laceration of the right middle and ring fingers in May 2007.  At his July 2014 Board hearing, some seven years later, the Veteran testified that his service-connected disability has worsened during the interim.  Accordingly, a VA examination is necessary to determine the Veteran's current level of disability.  38 U.S.C.A. § 5103A(d)(1), (2) (West 2002); 38 C.F.R. § 3.327(a) (2013); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Further, a review of the notice letter dated September 2005 reveals that notice as to the type of evidence necessary to substantiate a claim for an increased rating was not furnished to the Veteran.   On remand, notice of how an increased rating claim can be substantiated must be provided to the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Likewise, notice of how VA determines disability ratings and effective dates was returned as undeliverable.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  As the matter is being remanded, that notice should be re-sent to the Veteran.

With regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the May 2007 VA examination and August 2007 addendum opinion are inadequate.  Initially, the Board notes that the Veteran underwent audiological testing at enlistment in February 1963 and at separation in April 1965.  Prior to November 1967, audiometric results were recorded by the military in the standards set forth by the American Standards Association (ASA).  The laws applied by VA, however, utilize the audiometric standards prescribed by the International Standards Organization (ISO).  To facilitate data comparison, those results recorded by the military have been converted to ISO units.  The February 1963 enlistment results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
20
10
15
10
Left
25
10
15
15
15

The April 1965 separation results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
20
--
15
Left
15
0
20
--
15

First, the examiner incorrectly stated that "[t]here was no change in hearing from enlistment to separation."  A review of the above results apparently indicates an increase in thresholds in both ears at 2000 hertz and in the right ear at 4000 hertz.  Thus, the examiner's assertion that hearing was unchanged from enlistment to separation is not correct.  Second, the examiner stated that the Veteran had "normal" hearing bilaterally at entrance and separation.  But, the threshold for normal hearing is 0 to 20 decibels, and higher thresholds indicate some level of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's separation and entrance audiograms reveal several readings above 20 decibels, indicating some level of hearing loss.  See id.  The examiner's statement that the Veteran's hearing at entrance and separation was "normal" is incorrect.  Given these inadequacies, the Veteran must be afforded a new VA examination to determine the nature and etiology of any hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA examination must be sufficiently thorough to enable the Board to make an informed decision).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide proper VCAA notice regarding the evidence and information necessary to substantiate the Veteran's increased rating claim.
2. Next, the AOJ should provide proper notice regarding how VA determines disability ratings and effective dates, in the event of an award of the benefits sought, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3. Schedule the Veteran for a VA examination to assess the current severity of his service-connected laceration of the right middle and ring fingers.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should report all manifestations of the disability of the right middle and ring fingers, including, scars, orthopedic and neurologic impairment.

The ranges of motion of the fingers of the right hand should be reported in degrees. The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner must provide reasons for any opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained. The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss or tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein. The examiner must discuss the Veteran's alleged noise exposure during service in their opinion.

The examiner must comment on in-service audiometric data in rendering an opinion.  

All opinions must be accompanied by a rationale. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


